Title: To James Madison from Andrew Ellicott, 14 November 1810
From: Ellicott, Andrew
To: Madison, James


Dear Sir.
Lancaster Novbr. 14th. 1810.
While you were Secretary of State, I frequently troubled you with forwarding my communications to the National Institute of France, and being some time indebted to the Institute several letters, and communications, I wish to know if they can be forwarded as formerly thro’ the department of State, to our minister, or publick functionary at Paris?
I feel some ambition to continue this correspondence, arising I presume from being the only native born american astronomer, now corresponding with the Institute, on the subject of astronomy: however, I should not have found leisure for some time to come, to have made out my present communication, had I not been impelled by the tyranny of Mr. Snyder’s administration, to abandon tra[n]sacting business, as an agent, in the different publick offices of this Commonwealth.
I resided some time under the despotism of Spain, which I found infinitely milder, and more dignified, than Snyderite democracy in this State, which appears to be so far at open war with the arts, sciences, and literature, that not one single person who had the slightest pretension to either has been left in office. The following anecdote, attested by the Journals of our State legislature, will amply establish the fact of this war against science. Some time last winter, a false report got abroad, that I had been one evening looking at the stars thro’ a telescope belonging to the Commonwealth; this report was immediately followed by a resolution of the house of representatives, to prevent my making use of that instrument! The resolution was lost in the Senate.
There must certainly be something very grateful in the persecution of a poor republican philosopher, who otherwise would scarcely know he was in the world, and who is either immersed in his study among his books, or engaged in cultivating a garden, and pruning his young trees with his own hands, and who has been fifteen months at one time in the service of his country, without ever once laying down on a bed, or sleeping in a house; and six years under the administration of Mr. [M]cKean, that he was never absent one day from the office over which he presided.
Political intolerance among republicans, who claim the freedom of opinion as a birth-right, and religious intolerance among christians, whose religion is founded on brotherly love, and charity, has always appeared to me a paradox, and sometimes almost induced me to believe, that there are but few real republicans, and christians in the world. Whenever I think of intolerance, the following picture of it by Voltaire never fails presenting itself to my view. “Quoi! monstre qui seras brûlé à tout jamais dans l’autre monde, & que je ferai-brûler dans celui-ci dès que je le pourrai, tu as l’insolence de lire de Thou & Bayle qui sont mis à l’index à Rome? Quand je te prêchais de la part de Dieu que Samson avait tué mille Philistins avec une mâchoire d’ane, ta tête plus dure que l’arsenal dont Samson avait tiré ses armes m’a faite connaître par un léger movement de gauche à droite que tu n’en croyais rien. Et quand je disais que le diable Asmodée, qui tordit le coû par jalousie aux sept maris de Saraï chez les Mèdes etait enchainé dans la haute Egypte, j’a[i] vu une petite contraction de tes lèvrès nommée en latin cachinnus, me signifier que dans le fond de l’ame l’histoire d’ Asmodée t’etait en dérision.” The election of Simon Snyder, which I confess I did not oppose, tho’ from my knowledge of the man, my conscience frequently warned me that as a patriot I ought, has led me almost to suspect, that the same writer is correct when he says, “les hommes sont très-rarement dignes de se gouverner aux-mêmes.” The french nation certainly agree with Voltaire.
You see, that I write to you with all the familiarity of an old friend, and I assure you that my friendship is not in the least diminished by time. I am sir, with great respect and esteem, your sincere friend.
Andw. Ellicott.
